Case: 2:18-cr-00204-MHW-NMK DocSTATES
                        UNITED  #: 486 Filed: 03/13/20
                                       DISTRICT   COURTPage: 1 of 1 PAGEID #: 1498
                                      SOUTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION

 United States of America,

                    Plaintiff,
                                                                         Case No.      2:18or204
                    V.


 Deswan Robinson,                                                        Judge Michael H. Watson
                   Defendant.


                                          CRIMINAL MINUTES before
                           United States District Judge Michael H. Watson
 Courtroom Deputy: Jennifer Kacsor
 Court Reporter: Lahana DuFour                                                     7'/5                1^   r
 Date: March 13,2020      Time:Commenced /•                          Concluded      *          Total
 United States Attorney:   Kevin Kellev   Defendant Attorney:   Steve Nolder and Steve Brown

 CourtProceeding: ChangeofPlea-DflPleadsGuiltyto: Ccunt(s)_/_i_V__of Indictment
 \/
       Counsel present.

      Deft swom.


 ^ Court questions Deft regarding his competency to enter aplea ofguilty.
 ^ Plea Agreement summarized by AUSA
      SA                                  presents Statement of Facts. AgentSwom.

 j/Court reviews Defendant's rights regardinig sentencing under the US Sentencing Commission Guidelines, rights
 to trial and appeal.

      Deft pleads guilty

 i^Court accepts Deft's Plea
 ^ PSI ordered by Court.
      Sentencing set for a future date pursuant to the Court's receipt of the final PSi.

      Issue of Bond Reviewed.

      Current Detention Status to remain in effect.

     Additional Comments.


 Remarks: [ ] Awaiting initial PSI transmlttal
